Earl Warren: Number 58, Rudolph Lombard et al, Petitioner, versus Louisiana. Mr. Nelson.
John P. Nelson, Jr.: Yes, sir. May it please the Chief Justice and this Honorable Court. Number 58 could be the titled the second chapter to the Louisiana sit-in story. Since Mr. Garner in March of 1960, between that time and the time that Mr. Lombard was arrested in September of 1960, the State of Louisiana passed nine amendments to its criminal code specifically directed to its curbing the sit-in demonstrations which had so dramatically drawn the attention of the United States and the world. In fact in 1960 alone in the State of Louisiana, 35 Acts and four opposed constitutional amendments were passed by the legislature affecting the segregation of races. So this Court as a result to the Garner case is fully aware and familiar with the history of the segregation statutes that have been enacted in the State and the Government brief spells them out in details. The relevancy of this monumental number of segregation laws is an issue in this case. And also an issue in this case is the one fact that in September of 1960 there was no statute requiring segregation of races at a lunch counter. In fact in Louisiana, there's never been a statute requiring such separation of races at a lunch counter or in a restaurant. That also is an issue in this case. In this case, we have a classical example of how police officials can implement state policy, state tradition, state custom in such a way as to deprive American citizens at a lunch counter of their constitutional rights. In this case Your Honors, we are asking for a reversal from a conviction of a criminal mischief statute and a subsequent sentence of 60 days in jail and $350 fine a piece. Now the facts (Voice Overlap) --
Speaker: Does Louisiana have an ordinary trespass statute?
John P. Nelson, Jr.: It does.
Speaker: Trespass after warning?
John P. Nelson, Jr.: It does. And it was amended in June -- I have a series of Acts which are referred the District Court to -- that trespass statute was amended to try to curb the sit-in demonstrations but in this case we're charged under criminal mischief statute which has all the ingredients of a trespass statute. Now as you have warning and if you refused to move from the part of the store you're in, then you commit a crime. This in effect is a trespass type of statute. But the facts in this case are simple, three Negroes and one white at 10:30 in the morning entered McCrory Store in Canal Street proceeded to a segregated white lunch counter, sat down and were told to move to a Negro counter. When they refused, the police were called by the manager. The police then instructed them to move in the presence of the manager and when they did not move they were subsequently arrested. There was no question. It was orderly, dignified type of demonstration. Now, the evidence shows that the manager is the one that requested these people to move. Now with these facts, it seems to be that the consideration in this particular case is the clash of the First Amendment freedom of speech rights on one side and the property right of the owner on the other side. However, there were two additional facts which the Supreme Court of the State of Louisiana completely ignored and the Attorney General of Louisiana in his brief for reasons of his own completely ignored and that was Exhibits Number 1 and 2, and I refer to Your Honors' attention to page 138 and 139 of this record because these two additional facts are extremely important in understanding an insight into the mind of the southern police law enforcement officer in the implementation of certain policy of racial separation of races. It must be understood that this sit-in took place on September the third -- the 17th, 1960. On September the 9th, 1960, there was another sit-in at Woolworth, a half block away. The day after the first sit-in the Chief of Police issued a statement which was highly publicized on radio, TV, and newspaper and is listed as Exhibit Number 2 on page 139. Now, the Chief of Police stated -- referred to this sit-in at Woolworth as a regrettable incident caused by few misguided youths and the statement is directed specifically to storeowners, constituents and Negroes. The important part about the Chief of Police statement is on page 140 in the middle of the page in which he says, “With the exercise of continued responsible law abiding conduct by all person, we see no reason for any change whatever in the normal good race relations that have traditionally existed in New Orleans”. Now keep in mind, there was no statute requiring separation of races. On down further, he says that, “The New Orleans' Police is prepared to take prompt and effective action against any person or group who disturb the peace on public or private property”. Now four days later, the Mayor of the city of New Orleans also issued a highly publicized statement on page 138. Now, this statement is to the point it's blocked and it can't be misunderstood. He said, he directed the superintendent of police that not only with no sit-in demonstrations take place but he prohibited as he put it, so-called “peaceful picketing”, in sympathy with sit-in demonstrators. He pointed out to the people what statutes were available for their use and the last paragraph on page 139, it is my determination, said the chief executive officer of the City of New Orleans, that the community interest, the public safety and the economic welfare of this city require that such demonstration ceased and that henceforth they be prohibited by the Police Department. Keep in mind that there was no statute requiring separated lunch counters. Now, the Mayor and the Chief are both subpoenaed and testified in this case. They both said, “We directed the people's attentions to sit-in of this particular type that was involved in this case”. The Mayor of the City of New Orleans testified that there are thousands of eating places in the city and not one to his knowledge catered to both white and colored. Now, these two facts changed the inquiry, I submit in this case, from one of a personal conflict of rights between a patron and a storeowner to the consideration of where does a person's freedom end and where does the state power begin. But here in these statements I submit, we find a masterful piece of state deception. It's addressed to men unlearned in the law. It appeals to community pride and the personal responsibility. These statements and mandates and directives are addressed to storeowners, owners of private property, who should have the right of -- to makeup their own mind regardless of the custom. But this message as I stated being clear, distinct in conducting, misunderstood in effect left a storeowner with no choice, left him without a choice of concurring in the action of consenting to service or allowing the Negro to approach the sit-in. And so here, when the Supreme Court of State of Louisiana says that this was a free independent choice on the part of the storeowner he was referring to the type of choice which we usually have in the State, a choice between segregation or nothing just like the Saint Helena case. They have a choice between open segregated schools or no schools. The choice is always conditional. In this case, the same choice was offered to the property owner. Now, this message is a more sophisticated one than the average message gotten across in southern -- segregated communities in the south. It's not a message to protect rights as to prevent the exercise of rights. It's a rally and call to hold the ranks. It's effort to keep public opinion from being changed. And that was mentioned this morning by Mr. Moody. He was reared and born in the South and so have I. Never left Louisiana, born in Mississippi, can sympathize with the problem that's going on. But I know this that the demonstrations that these Negroes have been going through is the only way that they can get their message across, the only way. They know that southern eyes are closed and will not read placards. They know that southern ears are deaf and will not listen to pleadings. But they also know one thing that a southerner can feel something when you step on the other side of the line and it's that in which they communicate, that area. It's that -- that's the utterance that they're getting across. And that is responsible for the fact that because 3,000 of them are now under charges. Yet, many, many more thousands have taken advantage of what these kids have done. But I will get to that in a brief moment as to why I believe that the right of this particular type of demonstration, unique and new on the American scene is indispensable right at this particular time for the forward movement of Negroes in their quest for equal treatment. Now, to get back to the September 17th and the environment with -- within which this decision took place, the Mayor threw the full weight of the police force behind his decision. Now four days later, Mr. Barrett, the manager of McCrory Store, meekly told these kids to move to another counter. In fact, the police officer testified Mr. Barrett asked me what to do. There was no question that Mr. Barrett -- he wanted them out. And --
Earl Warren: And what was Mr. Barrett's answer to that? Do you have it in your record that --
John P. Nelson, Jr.: In answer to what sir?
Earl Warren: For the -- the Mr. Barrett -- Mr. Barrett asked the police officer, what he was supposed to do. What did the police officer say?
John P. Nelson, Jr.: Well, the police officer testified that Mr. Barrett told me, “I want these kids out and what should I do about it.” And the police officer then he -- then the police officer told him, “Well, you tell the kids to move in our presence because a misdemeanor would have to be committed in the presence of the police officer. They don't need a warrant”. But the point is there was no question but that Mr. Barrett wanted them out. Mr. Barrett testified that his counters are segregated and they conform to state tradition policy and custom as interpreted by me, that's what he said. Now on two occasions and I went out to ask him, well, supposed the tradition would be different, supposed the custom would be changed, would you allow the Negroes to sit there and the Court refused to let him answer that question. So as far as we know, Mr. Barrett was conforming to state policy and I might point out, the state policy is referred to in the Garner case is -- was passed by the 1960's Act of Legislature and Act 630 in Reeds, it is the intention of the citizens of a sovereign state that a segregation policy be continued. That was --
Arthur J. Goldberg: Mr. Nelson, in fact there were (Inaudible) to Negroes?
John P. Nelson, Jr.: They all. Almost two years to the date of this arrest, 16 New Orleans stores at one time in connection with a committee of businessmen desegregated everyone.
Arthur J. Goldberg: Now the State involved what you cited, the Government cited that they be changed? Could they still (Inaudible)
John P. Nelson, Jr.: Well, the State -- that most of those laws or that -- they've been (Inaudible) in the constitution, wouldn't have in a lot of activity in our Federal District Court in New Orleans and if its -- most of them have been declared unconstitutional. I mean, we still have segregated hospitals, prisons, schools have gone down the -- now integrated since the 1960.
Arthur J. Goldberg: Has there been -- this is irrelevant to your case, I have a --
John P. Nelson, Jr.: It is irrelevant.
Arthur J. Goldberg: Now the fact (Inaudible) Have there been any statements by the police or the Mayor canceling out the picketing that you referred to a few minutes ago?
John P. Nelson, Jr.: No, sir. We are two years and one mail away. And the lunch counters were desegregated under a new Mayor who takes no interest in what's going on. I mean, he skipped a loop from this problem. This has been done by the efforts of a businessman in the city and Negroes independent of any political participation at all. And -- so the -- there's been no -- the police -- we still have the same Chief of Police and -- but he takes his orders from the Mayor. The Mayor testified that he was a Chief Executive Officer of the police and sets the policy.
Arthur J. Goldberg: Did you make the same argument (Inaudible) today, the storeowner evict the Negroes and called the police to assisting the storeowners?
John P. Nelson, Jr.: In New Orleans?
Arthur J. Goldberg: New Orleans.
John P. Nelson, Jr.: Well, there's no question but that it -- it was -- it's hard to envision right now what's going on. We know that technically it's desegregated. I'm not trying the defense with an answer. I just -- but I don't know how I would answer the question. If -- that the point would be that in New Orleans in 1960 and I might say this, I heard this morning talk in the first case, the custom of the State is different. But we are dealing with a community, a neighborhood, a custom can be really strong in a full black area implemented by state action and you would have a choice five blocks away. And the fact that the free choice may be in New Orleans and not in Jefferson Parish or let's say Plaquemines Parish right adjacent to us doesn't make a free choice. I would say that in New Orleans today, it would -- one of the people that agreed to take in Negroes, if they would renege on their agreement and just back off, and a Negro would sit-in in that particular location, I would say in this date and age in New Orleans knowing that community like I know it, my argument would still be the same. But in any event --
Potter Stewart: Why? I don't see that? Where would the state action come from then?
John P. Nelson, Jr.: Well, no (Inaudible) -- my argument would not be predicated on state action. My argument would be based on the fact that in the segregated southern communities when you are faced with as this Court referred a delicate and difficult -- of balance of the First Amendment rights, the freedom of speech and the property rights. I would say that, in these communities, in this day and age, a Negro who walks in and stands at a segregated counter should be free from arrest for standing there. And in the City of New Orleans as it is today as I know it and in that regard -- now this is not a question of state action, this is a question of a man opening his business to the public who gives up his right of privacy, who invites everybody in but yet, who intentionally, intentionally keeps this so where everybody can see it. And this is -- you see, this is the thing that has upset the southern politicians, this pilgrimage of Negroes to the lunch counter, the high altar white supremacy. It was referred to this morning as a symbol and it is a symbol. We in the south know what this symbol means. And when a Negro walks in and sits, he is demonstrating and dissenting to a custom which as you gentlemen has said, not be in decree in heaven will never change and it would never change, never without Court decision as far as I can see in the deep South. But the point is that no one, no one who has ever lived in a real segregated community is so naive as to believe much less admit that when a city fathers give you these types of instructions of conforming with state tradition that a businessman has the will, the courage or resources to disobey. You just don't back City Hall in a deep southern community on this issue and get away with it. Now, it's the retaliation powers of the -- of City Hall and this makes the license, of a licensing thing relevant because of the conformity and the power that the mayor's office has in a -- in the -- you're ice cream is sour.
Byron R. White: I gather that what (Inaudible) I take it that that will be in the present situation. Your point is that City Hall would make it clear that you still can't back City Hall.
John P. Nelson, Jr.: If upon me, yes sir.
Byron R. White: In the case of the individual who reneged, the question Mr. Justice Goldberg asked. From the present arrangement which I gather as you told it to us without interference from government at all, there's been no voluntary arrangement to stores, Negro groups, other citizens by which always lunch counters are now desegregated, is that it?
John P. Nelson, Jr.: That's right sir.
Potter Stewart: Now, one of them reneged and ordered the -- a Negro to leave and the Negro didn't leave. I gather the owner had only to call, is that what you're telling us, the police and he gets the same police assistance he always had?
Byron R. White: There's no question about that and we who lived in (Inaudible) and the custom knows that when a Negro -- we can all remember, was outside of his own -- in the neighborhood, it was the police who arrested him. Who rode on a street which was predominantly white, it was a police who stopped him, as the police has mentioned this morning out of -- that's preserving the system. But the point here is when the Chief of Police instructs businessmen to follow normal good tradition -- normal good relation and says, “This is the custom”. This is the thing that goes on. Now, we have it in writing. We're fortunate enough to have in this case. This would be a tough case if they hadn't (Inaudible) issued those newspaper articles. It's not part of the record but I know why they issued them and that's irrelevant here but can you imagine to try to cross-examine the Mayor or the Chief and ask him to admit these things in a southern community. What type of pressure did you bring on the businessman but we have it in this particular case. Now I res -- the Supreme Court of Louisiana ignored this and so does the brief of the respondents. In an effort to try to impress upon a Supreme Court the tremendous amount of state action I asked the -- everybody, the manager what arrangements did you make with the police, what police arrangements were made with you before and all of these was excluded. The trial judge excluded it and that's one of the issues in this case that of course we have as much state action in this case I think as any case before this Court today. I have one --
Byron R. White: Well, your answer to the Supreme Court's finding that the owner would have done this anyway and that the state design or the state actions had no influence upon him. Your answer is that they really didn't pay any attention to the evidence or --
John P. Nelson, Jr.: They ignored it. The Supreme Court found --
Byron R. White: But if they wouldn't let -- they approved not letting it in?
John P. Nelson, Jr.: Well, the District Court refused to let me -- to let answers come in to the questions of what arrangements did you make with the police before the sit-in? What (Inaudible) or a plan did the police give to you? This was a military operation. When these kids sat-in the testimony was a whistle that was blown, as soon as they didn't move and with no further instructions, nothing was said, the light went out, the sign went up, the stools were put away and quiet, no instructions. So with that evidence and the fact that the Mayor and the Chief had released these statements, I felt that I should have a right to show state action, what influence did the police bring on these storeowners, and the trial judge just excluded all of that.
Byron R. White: You said -- you feel that this is one of the really significant issues in the case or perhaps the most is that (Voice Overlap) --
John P. Nelson, Jr.: No, the main exclusion of evidence --
Byron R. White: (Inaudible)
John P. Nelson, Jr.: The exclusion of the evidence.
Byron R. White: Who enforced what to do to whom (Inaudible) to do what is -- is really the question I think, (Voice Overlap) --
John P. Nelson, Jr.: If so, that's the question on state action. Yes, sir. And if -- in the other question in this case, let's assume we didn't have the two statements of the Mayor and the Chief.
Byron R. White: Well then we're faced right to where -- we're faced then (Inaudible) Supreme Court of Louisiana's finding right against you, aren't we?
John P. Nelson, Jr.: Yes, sir.
Byron R. White: On the facts?
John P. Nelson, Jr.: Yes, sir. But the evidence is in the record -- the evidence is before you, the justices here. And when the Supreme Court of Louisiana says -- found as a fact that the manager, he's the one that set the policy independent, this was not a fact. When -- and the -- but in any event, I would like to reserve my ten additional (Voice Overlap) --
Earl Warren: We'll recess now.
John P. Nelson, Jr.: Thank you sir.